DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al. [WO 2018/050432 A1].

Regarding claims 1, 16 and 20, Hansen et al. discloses a computer readable non-transitory storage medium comprising instructions, the instructions, when executed by a 
obtain (i) a reference performance of a reference apparatus (paragraphs [0071] and [0089]), (ii) a lens model for a patterning apparatus configured to convert a wavefront parameter of a wavefront to actuator movement (paragraph [0051]), and (iii) a lens fingerprint of a tuning apparatus (paragraphs [0122], [0124], [0182]); and 
determine the wavefront parameter based on the lens fingerprint, the lens model, and a cost function, wherein the cost function comprises a difference between the reference performance and a tuning apparatus performance (paragraph [0071]).

Regarding claims 2, 5 and 6, Hansen et al. discloses wherein the instructions configured to cause the computer system to determine the wavefront parameter are configured to do so in an iterative process, an iteration comprising: generation, via simulation with the lens model using the lens fingerprint of the tuning apparatus, of an initial wavefront; determination of a substrate pattern from the initial wavefront; determination of the tuning apparatus performance from the substrate pattern; evaluation of the cost function based on the tuning apparatus performance and the reference performance; and adjustment of the wavefront parameter of the initial wavefront based on a gradient of the cost function, such that the cost function is improved, wherein the determination of the substrate pattern comprises simulation with a process model of the patterning process using the initial wavefront or the adjusted wavefront parameter, wherein the determination of the substrate pattern comprises: receipt, via a metrology tool, of substrate measurements of an exposed substrate, wherein the substrate is exposed using the initial 

Regarding claims 3 and 4, Hansen et al. discloses wherein the wavefront parameter comprises the lens fingerprint of the tuning apparatus and a performance fingerprint of the lens model, wherein the adjustment of the wavefront parameter is further based on a performance fingerprint of the lens model (paragraph [0100]).

Regarding claim 7, Hansen et al. discloses wherein the cost function is minimized or maximized (paragraph [0049]).

Regarding claim 8, Hansen et al. discloses wherein the cost function represents an edge placement error, CD and/or an error within a tolerance band of edge placement (paragraph [0071]).

Regarding claims 9 and 10, Hansen et al. discloses wherein the lens model includes constraints related to a correction limitation of an apparatus corresponding to the wavefront parameter, wherein the wavefront parameter comprises an offset, a tilt, a curvature, and/or up to third order parameter associated with an optical system of the patterning apparatus (paragraph [0100]).

Regarding claims 11 and 12, Hansen et al. discloses wherein the wavefront is a through-slit wavefront, wherein the slit has a rectangular shape (paragraphs [0065]-[0067]).

Regarding claims 13 and 14, Hansen et al. discloses wherein the wavefront is represented by a Zernike polynomial across a slit, wherein the wavefront parameter is expressed as a vector of Zernike coefficients (paragraphs [0054]-[0057]).

Regarding claim 15, Hansen et al. discloses wherein the instructions are further configured to cause the computer system to: convert, via the lens model, the wavefront parameter to the actuator movement; and actuate the optical system of the tuning apparatus based on the actuator movement (paragraphs [0051], [0100]).

Regarding claim 17, Hansen et al. discloses wherein the instructions configured to cause the computer system to obtain the reference performance are further configured to cause the computer system to: obtain a measurement of the reference lens fingerprint of the reference apparatus; generate, via simulation with a process model, a reference pattern based on the measured reference lens fingerprint and a patterning device pattern corresponding to a design layout; and determine the reference performance based on a contour of the reference pattern (paragraphs [0049]-[0051]).

Regarding claims 18 and 19, Hansen et al. discloses wherein the instructions configured to cause the computer system to determine the wavefront parameter are configured to do so in an iterative process, an iteration comprising: determination via simulation with a process model, a substrate pattern using a patterning device pattern and a lens fingerprint of the tuning apparatus; determination of the tuning apparatus performance based on the substrate pattern; evaluation of 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882